Case 1:17-cr-00684-ER Document 178 Filed 03/13/19 Page 1 of 2

HANEY LAW GROUP, PLLC
3000 Town Center, Ste. 2570

Southi'leld, Michigan 480'?5
(248) 414-14?0
steve £z"-=hanev ll'ou .

 

March 13, 2019

The Honorable Edgardo Ramos
United States District Judge

500 Pearl Street, Courtroom 619
New York, New York 10007-1312

Re: United States v Evans et al
Case Number: l'}'-cr-00684-ER
Re: Christian Dawkins Re Travel Plans (9th)

Dear Judge Ramos:

The following are the travel plans hereby stipulated to by the parties for my client, Christian
Dawkins, for which we respectfully seek an Order from the Court:

Thursdav.. .-Vlarch 14. 2019:

Drivc from Cleveland1 Ohio to Lansing, Michigan

Hotel: Homewood Suites, 2201 Showtime Drive, Lansing, Michigan 48912
Rcason: Visit family and meetings with lawyer

Mondav. March 18. 2019:

[)epart DTW. Michigan at 12:35 pm (Delta Flight #2';'8';')
Arrive into LAX, Ca|ifornia at 2:34 pm

Hotel: Luxe Hote|, 360 N. Rodeo Drive, Beverly Hills, CA 90210
Rcason: Work related

Case 1:17-cr-00684-ER Document 178 Filed 03/13/19 Page 2 of 2

The Honorable Edgardo Ramos
United States District Judge
March 12, 2019

Page 2.

Monday, April l, 2019:

Depart LAX, California at 10:34 pm (United Flight #1786)
Arrive into Cleveland, Ohio at 6:00 am

Thank you for your consideration in this matter.
Very truly yours,
HANEY LAW GROUP, PLLC

f t v n H n
Steven A. Haney, Sr.
Attomey at Law

cc: All Attorneys of Record - via U.S. Court e-flling system
Kara Cabanaes, U.S. Pretrial Serviccs and Probation Of`f`lcer
Vi£i Cm'di] @ Kam__(_`aban'¢u:sm-ol'mn.LisCourts.slo\-'

